DETAILED ACTION
Claims 1-16 are pending in the Instant Application.
Claims 1-16 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application, filed 12/12/2018 is a continuation in part of PCT/JP2018/028436, filed 07/30/2018, which claims foreign priority to Japanese Patent Application No. 2018-014698 , filed 01/31/2018 and Japanese Patent Application No. 2018-079165 , filed 04/17/2018. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “client side communication section,” “a client side output section, an acquisition section,” “host side communication section,” “host side output section,” “a host summary information store section,” “a proposal information generation section,” “a proposal intention information generation section,” “a communication 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “client side communication section,” “a client side output section,” “an acquisition section,” “host side communication section,” “host side output section,” “a host summary information store section,” “a proposal information generation section,” “a proposal intention information generation section,” “a communication section,” “a provision section,” “a notification information generation section”, “a past questionnaire response information storage section,” and “an aggregated information generation section,”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the majority of the claim limitations that invoke 35 U.S.C. 112(f) are non-specialized functions, such as a communication and notification sections (sending messages), output section (basic display), and storage section, that do not require an algorithm to be described in the specification, the “a proposal 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include language that invokes 35 U.S.C. 112(f), and requires an algorithm, which is absent from the specification. As a result, claims 5 and 6 are rejected under the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Rothschild et al. (“Rothschild”), United States Patent Application Publication No. 2016/0350501. 

As per claim 1, Rothschild discloses a search system searching a host providing a service to a client, the system comprising: 
a plurality of host side devices ([0022] and [0045] wherein multiple medical service providers are described, that interact with the system using a device as noted in [0023]); 
a client side device ([0022] wherein a patient computer is described and [0023] wherein they interact with the system using a device); and 
an information provision system connected to each of the plurality of host side devices and the client side device to be capable of communicating with each other ([0022] and [Fig. 1] wherein a system is described), wherein the client side device includes, a client side communication section for communicating with the information provision system or the plurality of host side devices ([0023] wherein an interface is described to communicate), a client side output section outputting various information items relevant to the client side device, and an acquisition section acquiring diagnosis information indicating diagnosis contents of a diagnosis target ([0055]-[0056] wherein a diagnosis is determined), each of the plurality of host side devices includes, a host side communication section for communicating with the information provision system or the client side device ([0023] wherein an interface is described to communicate), a host side output section outputting various information items relevant to each of the host  ([0045] wherein the providers can respond to a request for a proposal of service and cost), and a proposal information generation section generating proposal information indicating proposal contents of the service ([0045] wherein the provider can respond with a proposal), the information provision system includes, a communication section for communicating with the plurality of host side devices or the client side device ([Fig. 1] wherein the system allows communication with the devices), a host summary information storage section storing host identification information for uniquely identifying the host and host summary information indicating a summary of the host in association with each other ([0024] wherein host (medical provider) information is stored), a provision section providing various information items to the plurality of host 60Attorney Docket No: 1455-4IP side devices or the client-side device ([0024] wherein information entered by the users (host or client) are provided to be stored and retrieved (provide)), and a notification information generation section generating notification information for notifying that it is a host performing the proposal of the service ([0045] wherein the estimates provided are notifications of the proposal of service) , the client side communication section of the client side device transmits the diagnosis information acquired by the acquisition section, to the information provision system ([0055] wherein the user enters the diagnosis and it is provided to the system), in a case in which the diagnosis information is received by the communication section, the provision section of the information provision system provides the diagnosis information to the plurality of host ([0045] wherein the diagnosis is provided to the different systems), in a case in which a predetermined timing arrives after the diagnosis information provided by the provision section is output by the host side output section ([0045] and [0047] wherein an appointment time can arrive after the diagnosis), the host side communication section of each of the plurality of host side devices transmits information including the proposal intention information generated by the proposal intention information generation section and the host identification information corresponding to the host side device to the information provision system, in a case in which the information including the proposal intention information and the host identification information is received by the communication section ([0045] wherein the user receives the medical provider and the cost (intent)), the provision section of the information provision system extracts the host summary information corresponding to the host identification information from the host summary information stored in the host summary information storage section and provides information including the extracted host summary information and the corresponding host identification information to the client side device, the host summary information is output by the client side output section from the information including the host summary information and the host identification information provided by the provision section, and then, the client side communication section of the client side device transmits the host identification information corresponding to the host summary information specified by a predetermined method from the output host summary information to the information provision system ([0045] wherein the applicable medical provider information is provided), in a case in which the corresponding host identification information is ([0045] wherein the notification is the patients acceptance of an estimate and request for appointment),
in a case in which a predetermined timing arrives after the notification information provided by the provision section is output by the host side output section ([0045] wherein the requesting of an appointment is a notification to the host side medical provider), the host side communication section of each of the plurality of host side devices transmits the proposal information generated by the proposal information generation section to the information provision system([0045] wherein the applicable medical provider information is provided), in a case in which the proposal information is received by the communication section, the provision section of the information provision system provides the proposal information to the client side device, and the proposal information is provided by the provision section, and then, the client side output section of the client side device outputs the proposal information ([0045] wherein the different providers provide estimates as proposal information).  


As per claim 2, Rothschild discloses an information provision system connected to each of a plurality of host side devices and a client side device to be capable of communicating with each other, the system comprising: 
a communication section for communicating with the plurality of host side devices or the client side device ([0023] wherein a an interface is described to communicate); 
([0024] wherein host (medical provider) information is stored); 
a provision section providing various information items to the plurality of host side devices or the client side device ([0024] wherein information entered by the users (host or client) are provided to be stored and retrieved (provide)); and 
a notification information generation section generating notification information for notifying that it is a host performing a proposal of the service with respect to the client ([0045] wherein the estimates provided are notifications of the proposal of service), wherein in a case in which diagnosis information indicating diagnosis contents of a diagnosis target is received by the communication section, the provision section provides the diagnosis information to the plurality of host side devices  ([0055] wherein the user enters the diagnosis and it is provided to the system and [0045] wherein the diagnosis is provided to the different systems), in a case in which information including proposal intention information indicating that there is an intention of performing the proposal of the service according to the diagnosis contents of the diagnosis target and the host identification information is received by the communication section, the provision section extracts the host 62Attorney Docket No: 1455-4IP summary information corresponding to the host identification information from the host summary information stored in the host summary information storage section and provides information including the extracted host summary information and the corresponding host identification information to the client side device ([0045] wherein the user receives the medical provider and the cost (intent)), in a case in which the host identification information corresponding to the host summary information specified by the client side device is received by the communication section, the provision section of the information provision system provides the notification information generated by the notification information generation section to the host side device corresponding to the host identification information, and in a case in which proposal information indicating proposal contents of the service is received by the communication section, the provision section of the information provision system provides the proposal information to the client side device([0045] wherein the user receives the medical provider and the cost (intent)) .  

As per claim 3, Rothschild discloses the information provision system according to claim 2, wherein in a case in which information including the proposal intention information, compensation information indicating a compensation required at least for the proposal of the service or provision propriety information indicating whether or not to provide the proposed service to the client, and the host identification information is received by the communication section, the provision section extracts the host summary information corresponding to the received host identification information from the host summary information stored in the host summary information storage section and provides information including the extracted host summary information, the corresponding host identification information, and the received compensation information or the provision propriety information to the client side device ([0045] wherein the user receives the medical provider and the cost).  

 ([0045] wherein the questionnaire is the proposal and the ability to respond with acceptance and the answer to that proposal by the client).  

As per claim 5, Rothschild discloses the information provision system according to claim 4, further comprising: an aggregated information generation section generating aggregated information in which responses of a plurality of questionnaire response information items are aggregated in a case in which the plurality of questionnaire response information items are received by the communication section, wherein the plurality of questionnaire response information items are received, and then, the provision section provides the aggregated information generated by the aggregated information generation section to the client side device or the plurality of host side devices ([0045] wherein additional information is included as part of the information sent to the medical provider). 
 
As per claim 6, Rothschild discloses the information provision system according to claim 5, further comprising: a past questionnaire response information storage section storing the questionnaire response information received in the past, wherein in a case in which the questionnaire response information is received by the communication section, the aggregated information generation section generates past aggregated information in  ([0045]-[0055] wherein past information is added to the information about the client) . 
 
As per claim 7, Rothschild discloses the information provision system according to claim 2, further comprising: a host specification information storage section storing the host identification information and host specification information for specifying the host in association with each other, wherein the proposal information is provided, and then, in a case in which information including first request information of requesting provision of the host specification information and the host identification information corresponding to the 64Attorney Docket No: 1455-4IP proposal information is received by the communication section, the provision section provides host specification information corresponding to the host identification information from the host specification information stored in the host specification information storage section to the client side device ([0045] wherein the different host information is provided to the client for the diagnose and the client can request services).  

As per claim 8, Rothschild discloses the information provision system according to claim 7, wherein the host specification information is provided, and then, in a case in which information including second request information of requesting a reservation of ([0045] wherein the patient can request an appointment (second reservation) from the host), and the second request information is provided, and then, in a case in which response information indicating whether or not a reservation with respect to the second request information is received is received by the communication section, the provision section provides the response information at least to the client side device ([0047] wherein the patient can make an appointment with the provider, i.e. providing that information to both the client and the host) .  

As per claim 9, Rothschild discloses the information provision system according to claim 2, wherein the service is a medical service, the diagnosis target is the client, and the diagnosis information includes information indicating a medical certificate of the client, information indicating a medical information provision document of the client, or information indicating a list of differential diagnosis of the client ([0055] wherein a list of diagnosis are provided and the user can select the applicable diagnoses).  

As per claim 10, Rothschild discloses the information provision system according to claim 2, wherein the host summary information includes actual performance information indicating actual performance of the host, evaluation information which becomes an index at the time of evaluating the host, or background information indicating a ([0026] wherein background information such as historical data and specialty data is stored).  

As per claim 11, Rothschild discloses a client side device connected to each of an information provision system and a plurality of host side devices to be capable of communicating with each other([0022] wherein a patient computer is described and [0023] wherein they interact with the system using a device), the 65Attorney Docket No: 1455-4IPdevice comprising: a client side communication section for communicating with the information provision system or the plurality of host side devices ([0023] wherein a an interface is described to communicate); a client side output section outputting various information items relevant to the client side device([0055]-[0056] wherein a diagnosis is determined); and an acquisition section acquiring diagnosis information indicating diagnosis contents of a diagnosis target([0055]-[0056] wherein a diagnosis is determined), wherein the client side communication section transmits the diagnosis information acquired by the acquisition section, to the information provision system, host summary information is output by the client side output section from information which is provided from the information provision system and includes the host summary information indicating a summary of a host providing a service to a client and host identification information for uniquely identifying the host ([0045] wherein the providers can respond to a request for a proposal of service and cost), and then, the client side communication section transmits the host identification information corresponding to the host summary information specified by a predetermined method, from the output host summary information, to the information provision system, and ([0045] wherein the provider can respond with a proposal, wherein the estimates provided are notifications of the proposal of service).  

As per claim 12, Rothschild discloses a host side device connected to a client side device and an information provision system to be capable of communicating with each other, the device comprising: 
a host side communication section for communicating with the information provision system or the client side device([0023] wherein a an interface is described to communicate); 
a host side output section outputting various information items relevant to the host side device; a proposal intention information generation section generating proposal intention information indicating that there is an intention of performing a proposal of a service with respect to a client according to diagnosis contents of a diagnosis target ([0045] wherein the providers can respond to a request for a proposal of service and cost); and a proposal information generation section generating proposal information 66Attorney Docket No: 1455-4IP indicating proposal contents of the service([0045] wherein the provider can respond with a proposal), wherein in a case in which a predetermined timing arrives after diagnosis information provided from the information provision system and indicating the diagnosis contents of the diagnosis target is output by the host side output section ([0045] and [0047] wherein an appointment time can arrive after the diagnosis), the host side communication section transmits information including the ([0045] wherein the user receives the medical provider and the cost (intent)),, and in a case in which a predetermined timing arrives after notification in formation provided from the information provision system for notifying that it is a host performing proposal of the service with respect to the client is output by the host side output section, the host side communication section transmits the proposal information generated by the proposal information generation section to the information provision system([0045] wherein the patients acceptance of an estimate and request for appointment is the timing after the host transmits the proposal costs).  

As per claim 13, Rothschild discloses an information provision method to be performed in an information provision system connected to each of a plurality of host side devices and a client side device to be capable of communicating with each other, the method comprising: 
a communication step of allowing a communication section to communicate with the plurality of host side devices or the client side device ([0022] and [0045] wherein multiple medical service providers are described, that interact with the system using a device as noted in [0023] and [0022] wherein a patient computer is described and [0023] wherein they interact with the system using a device); 
([0022] and [Fig. 1] wherein a system is described to allow information to be circulated); 
and a notification information generation step of allowing a notification information generation section to generate notification information for notifying that it is a host performing a proposal of a service to a client([0045] wherein the estimates provided are notifications of the proposal of service), wherein, in the provision step, in a case in which diagnosis information indicating diagnosis contents of a diagnosis target is received in the communication step, the diagnosis information is provided to the plurality of host side devices ([0045] wherein the diagnosis is provided to the different systems), in a case in which information including proposal intention information indicating that there is an intention of performing the proposal of the service according 67Attorney Docket No: 1455-41P to the diagnosis contents of the diagnosis target and host identification information for uniquely identifying the host is received in the communication step, host summary information corresponding to the host identification information is extracted from the host summary information indicating a summary of the host([0045] wherein the user receives the medical provider and the cost (intent)), which is stored in a host summary information storage section, in association with the host identification information, and information including the extracted host summary information and the corresponding host identification information is provided to the client side device([0045] wherein the applicable medical provider information is provided), in a case in which the host summary information specified by the client side device is received in the communication step, the notification information generated by the notification ([0045] wherein the notification is the patients acceptance of an estimate and request for appointment), and in a case in which proposal information indicating proposal contents of the service is received in the communication step, the proposal information is provided to the client side device ([0045] wherein the estimates provided are notifications of the proposal of service).  

As per claim 14, Rothschild discloses a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor in an information provision system connected to each of a plurality of host side devices and a client side device to be capable of communicating with each other, allow the processor to function as: 
a communication section for communicating with the plurality of host side devices or the client side device ([0022] wherein a patient computer is described and [0023] wherein they interact with the system using a device); 
a host summary information storage section storing host identification information for uniquely identifying a host providing a service to a client and host summary information indicating a summary of the host in association with each other ([0024] wherein information entered by the users (host or client) are provided to be stored and retrieved (provide)); 
a provision section providing various information items to the plurality of host side devices or the client side device ([0024] wherein information entered by the users (host or client) are provided to be stored and retrieved (provide)); and 
 ([0045] wherein the estimates provided are notifications of the proposal of service), wherein in a case in which diagnosis information indicating diagnosis contents of a diagnosis target is received by the communication section, the provision section provides the diagnosis information to the plurality of host side devices ([0045] wherein the diagnosis is provided to the different systems), 68Attorney Docket No: 1455-4IP in a case in which information including proposal intention information indicating that there is an intention of performing the proposal of the service according to the diagnosis contents of the diagnosis target, and the host identification information is received by the communication section, the provision section extracts the host summary information corresponding to the host identification information from the host summary information stored in the host summary information storage section and provides information including the extracted host summary information and the corresponding host identification information to the client side device ([0045] wherein the estimates provided are notifications of the proposal of service), in a case in which the host identification information corresponding to the host summary information specified by the client side device is received by the communication section, the provision section of the information provision system provides the notification information generated by the notification information generation section to the host side device corresponding to the host identification information ([0045] wherein the requesting of an appointment is a notification to the host side medical provider), and in a case in which proposal information indicating proposal contents of the service is received by the communication  ([0045] wherein the applicable medical provider information is provided).  

As per claim 15, Rothschild discloses a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor in a client side device connected to each of an information provision system and a plurality of host side devices to be capable of communicating with each other, allow the processor to function as: 
a client side communication section for communicating with the information provision system or the plurality of host side devices; a client side output section outputting various information items relevant to the client side device ([0022] and [0045] wherein multiple medical service providers are described, that interact with the system using a device as noted in [0023] and [0022] wherein a patient computer is described and [0023] wherein they interact with the system using a device); and an acquisition section acquiring diagnosis information indicating diagnosis contents of a diagnosis target, wherein the client side communication section transmits the diagnosis information acquired by the acquisition section, to the information provision system ([0045] wherein the diagnosis is provided to the different systems), host summary information is output by the client side output section from 69Attorney Docket No: 1455-4IP information which is provided from the information provision system and includes the host summary information indicating a summary of a host providing a service to a client and host identification information for uniquely identifying the host ([0045] wherein the user receives the medical provider and the cost (intent)), and then, the client side communication section transmits the host identification information corresponding to the host summary information specified by a predetermined method, from the output host summary information, to the information provision system ([0045] wherein the notification is the patients acceptance of an estimate and request for appointment), and proposal information indicating proposal contents of the service is provided from the information provision system, and then, the client side output section outputs the proposal information ([0045] wherein the applicable medical provider information is provided).  

As per claim 16, Rothschild discloses a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor in a host side device connected to a client side device and an information provision system to be capable of communicating with each other, allow the processor to function as: 
a host side communication section for communicating with the information provision system or the client side device ([0022] and [0045] wherein multiple medical service providers are described, that interact with the system using a device as noted in [0023] and [0022] wherein a patient computer is described and [0023] wherein they interact with the system using a device); 
a host side output section outputting various information items relevant to the host side device ([0045] wherein the providers can respond to a request for a proposal of service and cost); 
([0045] wherein the provider can respond with a proposal); and a proposal information generation section generating proposal information indicating proposal contents of the service ([0045] wherein the providers can respond to a request for a proposal of service and cost), wherein in a case in which a predetermined timing arrives after diagnosis information provided from the information provision system and indicating the diagnosis contents of the diagnosis target is output by the host side output section ([0045] and [0047] wherein an appointment time can arrive after the diagnosis), the host side communication section transmits information including the proposal intention information generated by the proposal intention information generation section, and host identification information which corresponds to the host side device for uniquely identifying a host providing the service to a client to the information provision system ([0045] wherein the user receives the medical provider and the cost (intent)), and  70Attorney Docket No: 1455-4IP in a case in which a predetermined timing arrives after notification information which is provided from the information provision system for notifying that it is a host performing proposal of the service with respect to the client is output by the host side output section, the host side communication section transmits the proposal information generated by the proposal information generation section, to the information provision system ([0045] wherein the patients acceptance of an estimate and request for appointment is the timing after the host transmits the proposal costs).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158